            Case 2:19-mc-00121-RSL Document 11 Filed 05/15/20 Page 1 of 2



 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
10   UNITED STATES OF AMERICA,                               NO. 2:19-MC-00121-RSL

11                            Plaintiff,                            (2:18-CR-0107-1)
12           vs.                                             Order Terminating
                                                             Garnishment Proceeding
13   RANDY SPARKS,
14            Defendant/Judgment Debtor,
15         and
16   MIDLAND NATIONAL LIFE
     INSURANCE COMPANY,
17
                              Garnishee.
18
19
            This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
23   terminated, pursuant to 28 U.S.C. § 3205(c)(10)(C).

24          IT IS ORDERED that the garnishment is terminated and that Midland
25
     National Life Insurance Company is relieved of further responsibility pursuant
26
     to this garnishment.
27
     //
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v. Randy Sparks and Midland National Life Insurance Company, USDC#:           SEATTLE, WA 98101
     2:19-MC-00121-RSL/2:18-CR-0107-1) - 1                                              PHONE: 206-553-7970
            Case 2:19-mc-00121-RSL Document 11 Filed 05/15/20 Page 2 of 2



 1          Dated this 15th day of May, 2020.
 2
 3                                    A
                                      JUDGE ROBERT S. LASNIK
 4                                    UNITED STATES DISTRICT COURT JUDGE

 5
 6   Presented by:

 7   s/ Kyle A. Forsyth
     KYLE A. FORSYTH, WSBA # 34609
 8   Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER TERMINATING GARNISHMENT PROCEEDING                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                 700 STEWART STREET, SUITE 5220
     (USA v. Randy Sparks and Midland National Life Insurance Company, USDC#:           SEATTLE, WA 98101
     2:19-MC-00121-RSL/2:18-CR-0107-1) - 2                                              PHONE: 206-553-7970
